Citation Nr: 0632064	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  05-08 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected post-traumatic osteoarthritis of the right 
shoulder, from March 26, 2003, to May 4, 2005.

2.  Entitlement to an evaluation in excess of 20 percent for 
service-connected post-traumatic osteoarthritis of the right 
shoulder, from May 4, 2005.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from December 1944 to December 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which increased the veteran's disability evaluation for 
service-connected post traumatic osteoarthritis of the right 
shoulder to 10 percent, effective March 2003.  

In a rating decision dated May 2005, the RO increased the 
veteran's disability evaluation for service-connected post-
traumatic osteoarthritis of the right shoulder to 20 percent, 
effective May 4, 2005.  The veteran was advised of the grant 
of an increased rating by letter, and by a Supplemental 
Statement of the Case (SSOC), in May 2005.  However, he did 
not withdraw his appeal.  In AB v. Brown, 6 Vet. App. 35 
(1993), the U.S. Court of Appeals for Veterans Claims held 
that, on a claim for an original or increased rating, the 
veteran will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy, even if partially 
granted, where less than the maximum benefit available is 
awarded.  Thus, this appeal continues.

In August 2006, the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO.  A 
transcript of the hearing is associated with the claims file.  




FINDINGS OF FACT

1.  From March 26, 2003, to May 4, 2005, the competent and 
probative evidence of record shows the veteran's service-
connected post-traumatic osteoarthritis of the right shoulder 
is characterized by pain with over-activity of his right arm, 
flexion to 180 degrees, abduction to 130 degrees, and 
internal and external rotation to 45 degrees.  Additional 
functional impairment due to flare-ups, incoordination, 
fatigability, or the like is not demonstrated to any 
significant degree.

2.  From May 4, 2005, the competent and probative evidence of 
record shows the veteran's service-connected post-traumatic 
osteoarthritis of the right shoulder is characterized by 
flexion to 120 degrees, abduction to 90 degrees, and internal 
and external rotation to 90 degrees, all of which are limited 
by pain.  Additional functional impairment due to flare-ups, 
incoordination, fatigability, or the like is not demonstrated 
to any significant degree.



CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for service-connected post-traumatic osteoarthritis 
of the right shoulder, from March 26, 2003, to May 4, 2005, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010, 5201 (2006).

2.  The schedular criteria for an evaluation in excess of 20 
percent for service-connected post-traumatic osteoarthritis 
of the right shoulder, from May 4, 2005, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5010, 5201 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial RO decision on a claim for VA benefits.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below.

Initially, the Board notes that in, March 2003, the veteran 
initiated a claim for an increased rating for his service-
connected right shoulder disability, which was subsequently 
denied in a rating action dated April 2003 after he failed to 
report for a scheduled VA examination.  In August 2003, the 
veteran submitted a written statement purporting to be a new 
claim for an increased rating for arthritis in his right 
shoulder.  Because the April 2003 rating decision had not yet 
become final, and because the veteran's August 2003 claim 
involved his right shoulder, the RO adjudicated the claim as 
if it had been submitted in March 2003 and issued a rating 
decision in January 2004 which increased the veteran's 
disability rating to 20 percent for his service-connected 
right shoulder disability.  The effective date for the higher 
rating was established in May 2005, based upon a VA medical 
examination that month.

In April 2003 and September 2003, the RO sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claim.  The Board notes that the 2003 
letters were sent prior to the RO's unfavorable decisions in 
June 2003 and January 2004.  While the April 2003 letter 
informed the veteran that he need to submit evidence showing 
his service-connected disability had increased in severity, 
the Board finds the April 2003 letter did not comply with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), as it did not address VA's duty to assist the 
veteran in the evidentiary development of his case.

The Board finds, however, that the veteran has not been 
prejudiced by the above omission, because the RO sent the 
veteran another letter in September 2003 (prior to the 
January 2004 rating decision) which complied with the 
regulations regarding VA's duty to notify and assist.  The 
September 2003 letter informed the veteran that the RO would 
obtain all relevant evidence in the custody of a Federal 
department or agency, including VA, the service department, 
Social Security, and other pertinent agencies.  He was 
advised that it was his responsibility to send medical 
records showing his service-connected disability had 
increased in severity, or to provide a properly executed 
release so that VA could request the records for him.  The 
September 2003 letter also specifically asked the veteran to 
provide "any evidence in [his] possession that pertain[s] to 
his claim.  See 38 C.F.R. § 3.159(b)(1).  

Although the veteran was not given complete notification of 
the VCAA requirements until after the initial unfavorable 
agency of original jurisdiction decision, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirements was harmless error.  As noted, the content of 
the September 2003 letter provided to the veteran complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
provided an opportunity at that time to submit additional 
evidence.  Following the September 2003 VCAA letter, the 
February 2005 Statement of the Case (SOC) and May 2005 
Supplemental Statement of the Case (SSOC) were issued, which 
provided the veteran with an additional 60 days to submit 
additional evidence.  Thus, the Board finds that the actions 
taken by VA have essentially cured the error in the timing of 
the notice.  Further, it finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Accordingly, we find that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  

The Board recognizes that the notifications from the RO pre-
dated, and did not specifically comport with the recent 
decision for the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  However, the Board finds no prejudice to the 
veteran in proceeding with the present decision given the 
communications regarding the evidence necessary to establish 
his claim and the fact that a disability evaluation and 
effective date has already been assigned to his service-
connected disability.  Therefore, further VCAA notice is not 
required.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Facts and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2006).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Service connection for right shoulder, with mild crepitation, 
was established in December 1946, and the RO assigned a 
noncompensable (zero percent) disability evaluation at that 
time.  The RO had considered the veteran's December 1946 
service separation examination, which showed he had mild 
crepitation in his right shoulder.  In March 2003, the 
veteran requested an increased evaluation for his service-
connected disability, and he was afforded a VA examination in 
October 2003.  In January 2004, the RO re-characterized the 
veteran's service-connected disability as "post-traumatic 
osteoarthritis of the right shoulder" based upon the October 
2003 VA examination findings, and increased his disability 
evaluation to 10 percent under 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5201-5010 (2003), effective March 26, 2003.  

In increasing the veteran's disability evaluation, the RO 
considered evidence showing that he demonstrated full flexion 
but had limited range of motion in abduction and internal and 
external rotation.  Also considered was a July 2003
X-ray which revealed degenerative arthritis of the 
acromioclavicular joint and humeral head.  The veteran 
appealed the RO's determination and, in May 2005, reported 
for a VA examination which revealed he had limited range of 
motion in flexion and abduction.  Based upon this evidence, 
the RO increased the veteran's disability evaluation to 20 
percent under DC 5010-5201, effective in May 2005.  Because 
this increase is considered a partial grant of benefits, the 
veteran's appeal continues.  See AB v. Brown, supra.  

A.  Entitlement to an evaluation in excess of 10 percent
from March 26, 2003, to May 4, 2005

During the period in question, the veteran was assigned a 10 
percent disability evaluation under 38 C.F.R. § 4.71a, DC 
5201-5010.  Although osteoarthritis (degenerative arthritis) 
is listed in the Rating Schedule, the RO assigned DC 5201-
5010 pursuant to 38 C.F.R. § 4.27, which provides that 
unlisted disabilities requiring rating by analogy will be 
coded as the first two numbers of the most closely related 
body part and "99."  See 38 C.F.R. § 4.20.  The RO 
determined that the most closely analogous diagnostic code 
was DC 5010, for arthritis due to trauma.  The Board will 
evaluate the veteran's claim under DC 5010, for traumatic 
arthritis, DC 5201, for limitation of motion of the arm, and 
all other potentially applicable diagnostic codes.  The Board 
notes that the veteran is right-handed and is, therefore, 
disabled in the right, major arm.  

DC 5010 provides that arthritis due to trauma will be rated 
as degenerative arthritis.  Under DC 5003, degenerative 
arthritis, when substantiated by X-rays, will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic code, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under 
DC 5003.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent disability rating is warranted with X-
ray evidence of involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent disability 
rating is warranted with x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  Note 
1 accompanying DC 5003 states that the 20 percent and 10 
percent ratings based on X-ray findings will not be combined 
with ratings based upon limitation of motion.  Note 2 states 
that the 20 percent and 10 percent ratings based on X-ray 
findings will not be utilized in rating conditions listed 
under Diagnostic Codes 5013 to 5024.  38 C.F.R. § 4.71a, DC 
5003.

Under DC 5201, a 20 percent evaluation is warranted where 
movement of the major arm is limited at the shoulder level; a 
30 percent evaluation is warranted where movement of the 
major arm is limited midway between the side and shoulder 
level; and a 40 percent evaluation is warranted where 
movement of the major arm is limited to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Plate I, indicates that normal 
flexion and abduction of the shoulder is 180 degrees, with 
the shoulder level measured at 90 degrees, respectively, and 
normal internal and external rotation of the shoulder is 90 
degrees.  

Review of the pertinent evidence shows the veteran's service-
connected right shoulder disability was manifested by pain 
with over activity of his right arm.  See private medical 
records dated November 2002 to October 2003.  A July 2003 
private X-ray revealed degenerative arthritis of the 
acromioclavicular joint and humeral head.  At the October 
2003 VA examination, the veteran reported that he had 
problems with activities like throwing a ball or swinging a 
golf club.  On examination, he demonstrated flexion to 180 
degrees, abduction to 130 degrees, and internal and external 
rotation to 45 degrees.  

Based on the foregoing, the Board finds that an evaluation 
greater than 10 percent for the period in question is not 
warranted.  In evaluating the veteran's claim under DC 5201, 
the Board notes that, while the evidence shows the veteran's 
range of motion is slightly limited, his limitation of motion 
is not sufficient to warrant an increased, or even 
compensable, evaluation.  In this context, the Board notes 
that, at the October 2003 VA examination, the veteran 
demonstrated range of motion greater than midway between his 
side and shoulder level.  As noted, he demonstrated full 
flexion to 180 degrees and abduction to 130 degrees, which 
are greater than the shoulder level or 90 degrees.  See 
38 C.F.R. § 4.71a, Plate I.  The Board has carefully reviewed 
the pertinent evidence of record and finds there is no 
additional evidence showing he demonstrated limitation of 
motion to warrant an increased evaluation during the period 
in question.  As a result, the Board finds the veteran's 
service-connected right shoulder disability does not warrant 
an increased evaluation under DC 5201.  

In evaluating the veteran's claim under DC 5003, the Board 
again notes that the veteran's range of motion, as shown at 
the October 2003 VA examination, is noncompensable under DC 
5201.  The Board also notes that the 10 percent disability 
evaluation assigned for the period in question is based upon 
the veteran's noncompensable, limited motion as contemplated 
in DC 5003.  The veteran's service-connected disability does 
not involve two or more major joints; therefore, an increased 
evaluation to 20 percent is not warranted under DC 5003.  

The Board has evaluated the veteran's right shoulder 
disability under all other potentially applicable diagnostic 
codes to determine whether he can be rated higher than 10 
percent from March 26, 2003 to May 4, 2005.  However, the 
veteran has never been shown to have ankylosis of the 
scapulohumeral articulation, other impairment of the humerus, 
or impairment of the clavicle or scapula.  Therefore, DCs 
5200, 5202, and 5203 are not for application in this case.  

The Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  

In evaluating the veteran's claim under DeLuca, supra, the 
Board notes that the examiner who conducted the October 2003 
VA examination did not render an opinion as to any additional 
functional limitation due to pain.  The examiner noted the 
veteran was not examined during a period of increased 
activity or exacerbation and that he could not make a comment 
on any additional functional limitation.  The Board finds the 
veteran is not prejudiced by his omission, however, because 
there is no evidence for the period in question showing that 
he had additional functional limitation due to pain, 
weakness, fatigability, or incoordination.  The Board notes 
that an October 2003 private medical record shows the veteran 
complained of pain with movement of the right shoulder; 
however, he demonstrated full range of motion despite the 
pain and the October 2003 VA examination report reveals no 
subjective complaints or objective findings of pain, 
weakness, fatigability, or incoordination.  Therefore, the 
Board finds there is insufficient evidence to support a 
rating in excess of 10 percent based on functional loss due 
to pain.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

In summary, the Board finds that the preponderance of the 
evidence is against the grant of an evaluation in excess of 
10 percent for service-connected post-traumatic 
osteoarthritis of the right shoulder, from March 26, 2003, to 
May 4, 2005.  

B.  Entitlement to an evaluation in excess of 20 percent.
from May 4, 2005

Review of the pertinent evidence reveals that, at the May 
2005 VA examination, the veteran reported that he has achy 
pain in his right shoulder and has problems with repetitive 
activities and lifting things above his shoulder.  On 
examination, the veteran demonstrated flexion to 120 degrees, 
abduction to 90 degrees, and internal and external rotation 
to 90 degrees.  

The Board has carefully reviewed the evidence, and finds that 
an evaluation in excess of 20 percent is not warranted from 
May 4, 2005.  In evaluating the veteran's claim under the 
criteria of DC 5021 listed above, the Board notes there is no 
evidence showing his range of motion is limited midway 
between his side and shoulder level, which would be between 
zero and 90 degrees.  See 38 C.F.R. § 4.71a, Plate I.  As 
noted above, the May 2005 VA examination report reflects the 
veteran demonstrated flexion to 120 degrees, which is well 
above the shoulder level, and abduction to the shoulder level 
at 90 degrees, which warrants a 20 percent evaluation under 
DC 5201.  There is no evidence showing his range of motion is 
limited between zero and 90 degrees; therefore, an evaluation 
in excess of 20 percent is not warranted from May 2005.  

The Board has evaluated the veteran's claim under DC 5003, 
for degenerative arthritis; however, DC 5003 does not assist 
the veteran in obtaining a higher evaluation because, as 
shown above, his right shoulder disability is appropriately 
rated under DC 5201, the diagnostic code for limitation of 
motion of the shoulder, and DC 5003 does not provide any 
additional basis for an increased evaluation in this case.  
We have also considered the veteran's claim under all other 
potentially applicable diagnostic codes; however, the veteran 
has not been shown to have ankylosis of the scapulohumeral 
articulation, other impairment of the humerus, or impairment 
of the clavicle or scapula.  Therefore, DCs 5200, 5202, and 
5203 are not for application in this case.  

In evaluating the veteran's claim under DeLuca, supra, the 
Board notes that the May 2005 VA examination report reflects 
the veteran's range of motion is limited by pain.  However, 
the May 2005 VA examiner noted the veteran did not have a 
history of flare-ups and stated that he did not have any 
additional loss of range of motion due to pain, fatigue, 
weakness, or incoordination.  Therefore, an evaluation in 
excess of 20 percent based on pain pursuant to DeLuca and 
38 C.F.R. §§ 4.40 and 4.45 is not warranted.  

In summary, and for the reasons and bases set forth above, 
the Board finds the veteran is not entitled to an evaluation 
in excess of 20 percent for service-connected right shoulder 
disability from May 4, 2005, and the benefit-of-the-doubt is 
not for application.  See Gilbert, 1 Vet. App. at 55.  


ORDER

From March 26, 2003, to May 4, 2005, entitlement to an 
evaluation in excess of 10 percent for service-connected 
post-traumatic osteoarthritis of the right shoulder is 
denied.

From May 4, 2005, entitlement to an evaluation in excess of 
20 percent for service-connected post-traumatic 
osteoarthritis of the right shoulder is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


